Opinion issued July 17, 2003










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-03-00431-CV
____________

IN RE RICHARD C. KURIGER, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator Richard C. Kuriger filed a petition for a writ of mandamus complaining
of Judge York’s April 2, 2003 order dismissing certain of relator’s claims.



          On June 6, 2003, the Clerk of this Court received a letter from mediator Ruby
K. Sondock, informing the Clerk that the relator and real party in interest had settled
the dispute between them during mediation.  The Clerk requested that the relator file
a motion to dismiss its petition as moot.  No such motion was filed.  On July 1, 2003,
we notified the parties that we would dismiss the petition unless either the relator or
the real party in interest inform the Clerk of this Court before or by July 11, 2003 that
the dispute has not been settled.  Neither party has contacted the Clerk.
          We dismiss the petition of a writ of mandamus.
 
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Alcala.